DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI 20195568, filed on 06/27/2019.

Election/Restrictions
Applicant's election with traverse of Claims 1-5 and 12 in the reply filed on 3/27/2021 is acknowledged.  The traversal is on the ground(s) that both Group 1 and 2 include preambles specifying that the method or apparatus is for forming a three-layer board web.  As previously noted, the method steps recited in the independent claim can be used to practice to practice another and materially different method such as forming a three-layer tissue that is different from a board web.  This is not found persuasive because the preamble of a claim without considering the corresponding limitations recited in the claim thereof can’t obviate the restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract exceeds maximum 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites:  “…feeding the output from the multilayer headbox to only one forming unit, which only one forming unit is a gap former, in which gap former the pulp suspension from the multilayer headbox is fed to a gap between lower and upper wires,…”.  It is unclear that “which only one forming unit” meant to be ---which only the one forming unit---. Similarly, it is unclear what means ---in which is the gap former the pulp suspension… ”.  

Claim 4 recites, “…the non-pulsating forming shoe comprises cross machine direction lists which are arranged after each other with small distance.”  The word “small” is a relative term and should be removed from the claim.

Claim 12 recites:  “…feeding the output from the multilayer headbox to only one forming unit, which only one forming unit is a combi type twin-wire former, in which combi type former pulp suspension from the multilayer headbox is fed to a short one-wire section containing a forming shoe…”.  The underlined in the claim 12 are unclear.  In addition, the word “short” is a relative term and should be removed from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANTTI POIKOLAINEN; EP 2841643 A1 (POIKOLAINEN).

Regarding claim 1, POIKOLAINEN teaches:   Method for forming a three-layer board web, in a forming section (Fig. 1, Title, and para [0003] discloses “…a method and a machine for manufacturing a multilayer paper board…”) comprising a multilayer headbox (para [0019] discloses “The forming section can be used with two or three layer head box, too.”) and a forming unit (Fig. 1, Title and para [0018]), the method including the steps of first forming the layers of the three-layer board web of pulp suspension in the multilayer headbox (Figs. 2 and 4, para [0019-0022] discloses “The forming section feeding the output from the multilayer headbox to only one forming unit (Figs. 1-4, para [0019-0021]), which only one forming unit is a gap former (Fig.2, para [0005]), in which gap former the pulp suspension from the multilayer headbox is fed to a gap between lower and upper wires (para [0005] discloses “…The outer surfaces of the breast rolls must be near each other in order to form a narrow gap.” And para [0026] discloses “…The angle α between the first 1 and the second 2 wire in the gap G is in the range of 2 to 10 degrees.”), for water removal and for joining the layers of the three-layer board web, wherein in the gap former water is first removed by a non-pulsating forming shoe (Fig. 2, element 30A, para [0019-0022]). 

Regarding claim 4, POIKOLAINEN teaches all of the limitations of its base claim 1.  POIKOLAINEN further teaches:  wherein the non-pulsating forming shoe comprises cross machine direction lists which are arranged after each other with small distance (Figs. 1 and 2, element 30, para [0019-0024], particularly para [0024] discloses “Openings 32A, 32B of the first forming shoe 30 being formed as holes or narrow slots and slots can be formed cross machine wide with narrow part of cover between the slots.  Examiner views that the cross machine direction lists have to small in order for the forming shoe not to cause substantial pressure pulses and therefore, there is nothing novel about it.).

Regarding claim 5, POIKOLAINEN teaches all of the limitations of its base claim 4.  POIKOLAINEN further teaches:  wherein the non-pulsating forming shoe cross direction lists width in machine direction is 4 - 15 mm and distance between lists is 4 -15 mm (Figs. 1 and 2, element 30, para [0019-0024], particularly para [0024] discloses “ …The narrow slots can have a maximum width of 15 mm in a machine direction…”  The same explanation as applied to its base claim 4.).

POIKOLAINEN discloses:   Method for forming a three-layer board web in a forming section (Fig. 1, Title, and para [0003] discloses “…a method and a machine for manufacturing a multilayer paper board…”) comprising a multilayer headbox (para [0019] discloses “The forming section can be used with two or three layer head box, too.”) and a forming unit (Fig. 1, Title and para [0018]), the method including the steps of first forming the layers of the three-layer board web of pulp suspension in the multilayer headbox (Figs. 2 and 4, para [0019-0022] discloses “The forming section can be used with two or three layer head box, too.”) and then feeding the output from the multilayer headbox to only one forming unit (Figs. 1-4, para [0019-0021]), which only one forming unit is a combi type twin-wire former (para [0026] discloses “…The angle α between the first 1 and the second 2 wire in the gap G is in the range of 2 to 10 degrees.” Examiner views that the so called a combi type twin-wire former is a generally a combination of blade and roll formers or hybrid former, which are very well established in the papermaking industry and their implementation depends on the specific design requirements and their intended use thereof and thus, does not hold any patentable weight.), in which combi type former pulp suspension from the multilayer headbox is fed to a short one-wire section containing a forming shoe followed by a twin-wire section (Figs. 1 and 2, para [0005] discloses “…The outer surfaces of the breast rolls must be near each other in order to form a narrow gap.”), for water removal and for joining the layers of the three-layer board web, wherein in the twin-wire section water is first removed by a non-pulsating forming shoe (Fig. 2, element 30A, para [0019-0022]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ANTTI POIKOLAINEN; EP 2841643 A1 (POIKOLAINEN) in view of SAMI ANTTILAINEN, et al., EP 2784213 A1.  

Regarding claim 2, POIKOLAINEN teaches all of the limitations of its base claim 1.
However, POIKOLAINEN does not expressly disclose:  wherein in the method white-water is fed between at least two layers of the three-layer board web in an Aqua-headbox.
In the same field of art, ANTTILAINEN discloses:  wherein in the method white-water is fed between at least two layers of the three-layer board web in an Aqua-headbox (para [0002] and particularly, para [0004] discloses “The headbox has two layers comprising a suspension and a central layer comprising water.”). 
POIKOLAINEN by utilizing the stock or liquid substances and/or pulp suspension liquid such as water onto a wire of a forming section as taught by ANTTILAINEN so as to offer advantages of avoiding the impurities in the stock that reduces the quality of the web surfaces in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the ANTTILAINEN disclosure, would also have been motivated to apply its teaching of the disadvantages and problems of prior art relating to infiltration of in view of surface quality of the board web harmful substances, such as impurities and fibers, from the middle layer of the three-layer board web to the surface layers of the three-layer board web are eliminated or at least minimized as intended in the claimed invention. 

Regarding claim 3, POIKOLAINEN teaches all of the limitations of its base claim 12.
However, POIKOLAINEN does not expressly discloses:   wherein in the combi type twin- wire former water is first removed in a short one wire section and length of the one wire part section is 200 - 1500 mm and that water removal in a twin-wire section of the twin- wire former starts after the one wire part.
In the same field of art, ANTTILAINEN discloses:   wherein in the combi type twin- wire former water is first removed in a short one wire section and length of the one wire part section is 200 - 1500 mm and that water removal in a twin-wire section of the twin- wire former starts after the one wire part (para [0005-0009], [0033-0035] and para [0013] discloses “Accordingly, the different liquids can be supplied to a wire in a forming section in a layered manner, thus maintaining the purity of the individual liquid layers. Since no mixing of the layers can take place, various additives such as filler materials, refined fibers, cationic starch, etc. in the water layer maintain their position in the center of the web to be formed, but are not distributed to the pulp suspension layers. Accordingly, a degradation of the 

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify POIKOLAINEN by utilizing the different liquids supplied to a wire in a forming section in a layered manner, thus maintaining the purity of the individual liquid layers as taught by ANTTILAINEN so that filler materials, refined fibers, cationic starch, etc. in the water layer maintain their position in the center of the web to be formed, but are not distributed to the pulp suspension layers for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the ANTTILAINEN disclosure, would also have been motivated to apply its teaching of the disadvantages of a degradation of the additives caused by mixing and a subsequent interaction with materials from an adjacent liquid layer to be avoided or at least minimized as intended in the claimed invention. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748